 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA, et al.,                 No. 2:12-cv-1699-KJM-EFB
      ex rel. LOYD F. SCHMUCKLEY, JR.,
12
                        Plaintiffs,
13                                                      ORDER
             v.
14
      RITE AID CORPORATION,
15
                        Defendant.
16

17    STATE OF CALIFORNIA, ex rel. LOYD
      F. SCHMUCKLEY, JR.,
18
                        Plaintiffs,
19
             v.
20
      RITE AID CORPORATION,
21
                        Defendant.
22

23

24          Plaintiff State of California filed a motion for a protective order regarding a deposition,
25   and noticed the motion for hearing on November 28, 2018. ECF No. 151. Local Rule 251(a)
26   provides that the Joint Statement Re Discovery Disagreement must be filed at least seven days
27   before the scheduled hearing date or, in this instance, by November 21, 2018. Local Rule 251(a)
28
                                                       1
 1   also provides that the hearing on a discovery motion may be dropped from calendar without
 2   prejudice if the Joint Statement re Discovery Disagreement is not timely filed. Id.
 3          Although the deadline has passed, the docket reflects that no Joint Statement re Discovery
 4   Disagreement has been filed in connection with the State of California’s motion for a protective
 5   order. Therefore, the discovery motion (ECF No. 151) is denied without prejudice and the
 6   November 28, 2018 hearing thereon is vacated.
 7          So Ordered.
 8   DATED: November 26, 2018.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
